DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statements filed on 2/3/2019 have been considered by the Examiner.
Claim Objections
Claims 2, 7, 9, 14, and 16-20 are objected to because of the following informalities:
Claims 2, 7, 9, 14, and 16 recite “an event that modifies” but should recite –the event that modifies—
Claims 17-20 recite “when executed by a processor” but should recite –when executed by the processor—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites the limitation “representations of one or more UAVs associated with a user”. It is unclear to the Examiner if this is the same “a user” recited in claim 1, line 3, or if this is a new or different “a user” being introduced. For purposes of examination, the Examiner interprets this to be the same user as previously recited. Similarly, claims 8 and 15 are rejected for similar reasoning. Claims 2-7 are dependent upon claim 1 and are rejected as being dependent upon a rejected claim. Claims 9-14 are dependent upon claim 8 and are rejected as being dependent upon a rejected claim. Claims 16-20 are dependent upon claim 15 and are rejected as being dependent upon a rejected claim.
Claim 4 recites the limitation "the UAV fleet" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Similarly, claims 11 and 18 are rejected for similar reasoning.
Claim 4, line 5-6, recites the limitation “the particular representation to a UAV fleet associated with the user”. It is unclear to the Examiner if this is the same “the UAV fleet” recited in claim 4, line 3, or if this is a new or different “UAV fleet” being introduced. For purposes of examination, the Examiner interprets this to be the same UAV fleet as previously recited. Similarly, claims 11 and 18 are rejected for similar reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hales et al. (US. Pub. No. 20150064658 A1).
	Regarding claims 1, 8, and 15, Hales et al. teaches the apparatus comprising: a processor (see at least ¶[0028]-[0030] regarding a processor); and a memory storing instructions (see at least ¶[0029] and [0062] regarding a memory), the instructions executable by the processor to: provide to a user, by a management controller, a visualization that displays an environment and representations of one or more UAVs associated with a user (see at least ¶[0004], [0006], [0034], [0050]-[0054], and [0057]-[0059] regarding a simulation provided to a user and a user interface); receive from the user, by the management controller, data indicating the user applying one or more management controls within the visualization (see at least ¶[0004], [0006], [0032], [0034], [0050], [0052]-[0053], [0057], and [0059] regarding user input (i.e. for performing actions)); and in response to receiving the data indicating the user applying the one or more management controls within the visualization, initiate, by the management controller, an event that modifies the one or more UAVs see at least ¶[0004], [0006], [0032], [0034], [0050], [0052]-[0053], [0057], and [0059] regarding user input for performing selected actions such as simulating a launch, generating a route for the UAV, performing procedures such as turning, and etc.).
	Regarding claims 2, 9, and 16, Hales et al. teaches wherein in response to receiving the data indicating the user applying the one or more management controls within the visualization, initiating, by the management controller, an event that modifies the one or more UAVs includes scheduling a service appointment for the one or more UAVs (see at least ¶[0022] regarding an aircraft scheduled for maintenance or service).
	Regarding claims 3, 10, and 17, Hales et al. teaches further comprising instructions executable by the processor to: receive from the user, by the management controller, input indicating parameters associated with a custom-configured UAV (see at least ¶[0022] and [0059] regarding modifications to an aircraft or user input which could consist of creating (i.e. could be customizing) the simulated object); utilize, by the management controller, the parameters to construct a custom representation of the custom-configured UAV (see at least ¶[0022] and [0059] regarding modifications to an aircraft or user input which could consist of creating (i.e. could be customizing) the simulated object); and add, by the management controller, the custom representation to a UAV fleet associated with a custom-configured UAV (see at least ¶[0059] regarding selecting a location (i.e. environment representation) and a user selected action which could be operative on simulated objects (i.e. could be more than one UAV)).
	Regarding claims 4, 11, and 18, Hales et al. teaches further comprising instructions executable by the processor to: receive from the user, by the management controller, input indicating a particular representation to add to the UAV fleet associated with the user (see at least ¶[0059] regarding selecting a location (i.e. environment representation) and a user selected action which could be operative on simulated objects (i.e. could be more than one UAV)); and in response to receiving the input indicating the particular UAV representation, add, by the management controller, the particular representation to a UAV fleet associated with the user (see at least ¶[0059] regarding selecting a location (i.e. environment representation) and a user selected action which could be operative on simulated objects (i.e. could be more than one UAV)).
	Regarding claims 5, 12, and 19, Hales et al. teaches further comprising instructions executable by the processor to: receive from the user, by the management controller, input indicating a particular environment (see at least ¶[0006] and[0059] regarding user input for selecting a location (i.e. environment representation)); and in response to receiving the input indicating the particular environment, add, by the management controller, the particular environment to a group of environments associated with the user (see at least ¶[0006] and [0059] regarding user input for selecting a location (i.e. environment representation)).
	Regarding claims 6, 13, and 20, Hales et al. teaches further comprising instructions executable by the processor to: receive from the user, by the management controller, a selection of the environment from a plurality of environments (see at least ¶[0006], [0051], [0054], and [0059] regarding a selected location or selecting a location for the simulation (i.e. visualization)).
	Regarding claims 7 and 14, Hales et al. teaches wherein in response to receiving the data indicating the user applying the one or more management controls within the visualization, initiating, by the management controller, an event that modifies the one or more UAVs includes scheduling one or more missions for the one or more UAVs (see at least ¶[0026]-[0036] regarding flight planning and a user implementing a quick launch feature for mission planning scenarios and/or training).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donahoe et al. (US 20190250601 A1) is pertinent because it is a graphical user interface (GUI) for controlling the flight of an aircraft such as an unmanned aerial vehicle (UAV). The GUI includes a view of a physical environment from the perspective of the aircraft as well as various interactive elements through which a user can interact.
Tao et al. (US 10134298 B2) is pertinent because it is a system and method which can support a simulated movement of a movable object, such as a simulated flight of an unmanned aircraft vehicle (UAV).
Doherty et al. (US 20180121876 A1) is pertinent because it pertains a control user interface face for the control of a UAV.
Winn et al. (US 20170083979 A1) is pertinent because it pertains to the selection for a type of output for the mission (e.g., an orthorectified geospatially-accurate visual map), a ground area of interest, geospatial waypoints within or around the ground area of interest, a type of sensor data to be collected by a UAV during the mission.
Lechner et al. (US 9262939 B2) is pertinent because it pertains to a method and apparatus for training in an aircraft. A display system is associated with an aircraft. A sensor system is associated with the aircraft. A training processor is configured to be connected to the aircraft. The training processor is configured generate constructive data for a number of simulation objects and generate simulation sensor data using the constructive data. The training processor is further configured to present the simulation sensor data with live sensor data generated by the sensor system for an aircraft on a display system in the aircraft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666           

/AARON L TROOST/Primary Examiner, Art Unit 3666